
	
		II
		110th CONGRESS
		1st Session
		S. 598
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Kerry (for himself,
			 Ms. Snowe, Ms.
			 Landrieu, Mr. Vitter, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require reporting regarding the disaster loan program
		  of the Small Business Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Loan Reporting
			 Act of 2007.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 applicable period means the period beginning on the date on which
			 the President declares a major disaster and ending on the date that is 30 days
			 after the later of the closing date for applications for physical disaster
			 loans for that disaster and the closing date for applications for economic
			 injury disaster loans for that disaster;
			(3)the term disaster loan program of the
			 Administration means assistance under section 7(b) of the Small Business
			 Act (15 U.S.C. 636(b));
			(4)the term disaster update
			 period means the period beginning on the date on which the President
			 declares a major disaster and ending on the date on which that declaration
			 terminates;
			(5)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122);
			(6)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 632); and
			(7)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, and any territory or possession of the
			 United States.
			3.Development and
			 implementation of major disaster response plan
			(a)In
			 generalNot later than May 1, 2007, the Administrator
			 shall—
				(1)by rule, amend
			 the 2006 Atlantic hurricane season disaster response plan of the Administration
			 (in this section referred to as the disaster response plan) to
			 apply to major disasters; and
				(2)submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives detailing the
			 amendments to the disaster response plan.
				(b)ContentsThe
			 amended report required under subsection (a)(2) shall include—
				(1)any updates or
			 modifications made to the disaster response plan since the report regarding the
			 disaster response plan submitted on July 14, 2006;
				(2)a description of
			 how the Administrator plans to utilize and integrate District Office personnel
			 of the Administration in the response to a major disaster, including
			 information on the utilization of personnel for loan processing and loan
			 disbursement;
				(3)a description of
			 the disaster scalability model of the Administration and on what basis or
			 function the plan is scaled;
				(4)a description of
			 how the agency-wide Disaster Oversight Council is structured, which offices
			 comprise its membership, and whether the Associate Deputy Administrator for
			 Entrepreneurial Development of the Administration is a member;
				(5)a description of
			 how the Administrator plans to coordinate the disaster efforts of the
			 Administration with State and local government officials, including
			 recommendations on how to better incorporate State initiatives or programs,
			 such as State-administered bridge loan programs, into the disaster response of
			 the Administration;
				(6)recommendations,
			 if any, on how the Administrator can better coordinate its disaster response
			 operations with the operations of other Federal, State, and local
			 entities;
				(7)any surge plan
			 for the disaster loan program of the Administration in effect on or after
			 August 29, 2005 (including surge plans for loss verification, loan processing,
			 mailroom, customer service or call center operations, and a continuity of
			 operations plan);
				(8)the number of
			 full-time equivalent employees and job descriptions for the planning and
			 disaster response staff of the Administration;
				(9)the in-service
			 and preservice training procedures for disaster response staff of the
			 Administration;
				(10)information on
			 the logistical support plans of the Administration (including equipment and
			 staffing needs, and detailed information on how such plans will be scalable
			 depending on the size and scope of the major disaster;
				(11)a description of
			 the findings and recommendations of the Administrator, if any, based on a
			 review of the response of the Administration to Hurricane Katrina of 2005,
			 Hurricane Rita of 2005, and Hurricane Wilma of 2005; and
				(12)a plan for how
			 the Administrator, in cooperation with the Administrator of the Federal
			 Emergency Management Agency, will coordinate the provision of accommodations
			 and necessary resources for disaster assistance personnel to effectively
			 perform their responsibilities in the aftermath of a major disaster.
				(c)ExercisesNot
			 later than May 31, 2007, the Administrator shall develop and execute simulation
			 exercises to demonstrate the effectiveness of the amended disaster response
			 plan required under this section.
			4.Congressional
			 oversight
			(a)Monthly
			 accounting report to congress
				(1)Reporting
			 requirementsNot later than the fifth business day of each month
			 during the applicable period for a major disaster, the Administrator shall
			 provide to the Committee on Small Business and Entrepreneurship and the
			 Committee on Appropriations of the Senate and to the Committee on Small
			 Business and the Committee on Appropriations of the House of Representatives a
			 report on the operation of the disaster loan program authorized under section 7
			 of the Small Business Act (15 U.S.C.
			 636) for that major disaster during the preceding month.
				(2)ContentsEach
			 report under paragraph (1) shall include—
					(A)the daily average
			 lending volume, in number of loans and dollars, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1);
					(B)the weekly
			 average lending volume, in number of loans and dollars, and the percent by
			 which each category has increased or decreased since the previous report under
			 paragraph (1);
					(C)the amount of
			 funding spent over the month for loans, both in appropriations and program
			 level, and the percent by which each category has increased or decreased since
			 the previous report under paragraph (1);
					(D)the amount of
			 funding available for loans, both in appropriations and program level, and the
			 percent by which each category has increased or decreased since the previous
			 report under paragraph (1), noting the source of any additional funding;
					(E)an estimate of
			 how long the available funding for such loans will last, based on the spending
			 rate;
					(F)the amount of
			 funding spent over the month for staff, along with the number of staff, and the
			 percent by which each category has increased or decreased since the previous
			 report under paragraph (1);
					(G)the amount of
			 funding spent over the month for administrative costs, and the percent by which
			 such spending has increased or decreased since the previous report under
			 paragraph (1);
					(H)the amount of
			 funding available for salaries and expenses combined, and the percent by which
			 such funding has increased or decreased since the previous report under
			 paragraph (1), noting the source of any additional funding; and
					(I)an estimate of
			 how long the available funding for salaries and expenses will last, based on
			 the spending rate.
					(b)Daily disaster
			 updates to congress for presidentially declared disasters
				(1)In
			 generalEach day during a
			 disaster update period, excluding Federal holidays and weekends, the
			 Administration shall provide to the Committee on Small Business and
			 Entrepreneurship of the Senate and to the Committee on Small Business of the
			 House of Representatives a report on the operation of the disaster loan program
			 of the Administration for the area in which the President declared a major
			 disaster.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)the number of
			 Administration staff performing loan processing, field inspection, and other
			 duties for the declared disaster, and the allocations of such staff in the
			 disaster field offices, disaster recovery centers, workshops, and other
			 Administration offices nationwide;
					(B)the daily number of applications received
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(C)the daily number of applications pending
			 application entry from applicants in the relevant area, as well as a breakdown
			 of such figures by State;
					(D)the daily number of applications withdrawn
			 by applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(E)the daily number of applications summarily
			 declined by the Administration from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
					(F)the daily number of applications declined
			 by the Administration from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
					(G)the daily number of applications in process
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(H)the daily number of applications approved
			 by the Administration from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
					(I)the daily dollar amount of applications
			 approved by the Administration from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
					(J)the daily amount of loans dispersed, both
			 partially and fully, by the Administration to applicants in the relevant area,
			 as well as a breakdown of such figures by State;
					(K)the daily dollar amount of loans disbursed,
			 both partially and fully, from the relevant area, as well as a breakdown of
			 such figures by State;
					(L)the number of applications approved,
			 including dollar amount approved, as well as applications partially and fully
			 disbursed, including dollar amounts, since the last report under paragraph (1);
			 and
					(M)the declaration date, physical damage
			 closing date, economic injury closing date, and number of counties included in
			 the declaration of a major disaster.
					(c)Notice of the
			 need for supplemental fundsOn the same date that the Administrator
			 notifies any committee of the Senate or the House of Representatives that
			 supplemental funding is necessary for the disaster loan program of the
			 Administration in any fiscal year, the Administrator shall notify in writing
			 the Committee on Small Business and Entrepreneurship of the Senate and to the
			 Committee on Small Business of the House of Representatives regarding the need
			 for supplemental funds for that loan program.
			(d)Report on
			 contracting
				(1)In
			 generalNot later than 6
			 months after the date on which the President declares a major disaster, and
			 every 6 months thereafter until the date that is 18 months after the date on
			 which the major disaster was declared, the Administrator shall submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and to
			 the Committee on Small Business of the House of Representatives regarding
			 Federal contracts awarded as a result of that major disaster.
				(2)ContentsEach report submitted under paragraph (1)
			 shall include—
					(A)the total number of contracts awarded as a
			 result of that major disaster;
					(B)the total number of contracts awarded to
			 small business concerns as a result of that major disaster;
					(C)the total number of contracts awarded to
			 women and minority-owned businesses as a result of that major disaster;
			 and
					(D)the total number of contracts awarded to
			 local businesses as a result of that major disaster.
					(e)Report on loan
			 approval rate
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives detailing how the Administration can improve
			 the processing of applications under the disaster loan program of the
			 Administration.
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)recommendations,
			 if any, regarding—
						(i)staffing levels
			 during a major disaster;
						(ii)how to improve
			 the process for processing, approving, and disbursing loans under the disaster
			 loan program of the Administration, to ensure that the maximum assistance is
			 provided to victims in a timely manner;
						(iii)the viability
			 of using alternative methods for assessing the ability of an applicant to repay
			 a loan, including the credit score of the applicant on the day before the date
			 on which the disaster for which the applicant is seeking assistance was
			 declared;
						(iv)methods, if any,
			 for the Administration to expedite loss verification and loan processing of
			 disaster loans during a major disaster for businesses affected by, and located
			 in the area for which the President declared, the major disaster that are a
			 major source of employment in the area or are vital to recovery efforts in the
			 region (including providing debris removal services, manufactured housing, or
			 building materials);
						(v)legislative
			 changes, if any, needed to implement findings from the Administration's
			 Accelerated Disaster Response Initiative; and
						(vi)a
			 description of how the Administration plans to integrate and coordinate the
			 response to a major disaster with the technical assistance programs of the
			 Administration; and
						(B)the plans of the
			 Administrator for implementing any recommendation made under subparagraph
			 (A).
					
